DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Remarks
In response to a phone call from Kevin E. McDermott, reg. no. 35,946 on 26 July 2021, the previous Office Action dated 16 July 2021 is hereby vacated. This corrected Non-Final Office Action is hereby issued in response to Applicant’s submission dated 1/19/2021.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 1/19/2021 has been entered.
Information Disclosure Statement
Non-Patent Literature (NPL) Control Loop Foundation: Batch and Continuous Processes, chapter 7, was filed with the current submission. However, it appears that an Information Disclosure Statement (IDS) was not filed with the NPL reference; as such, the reference was not considered. The Examiner respectfully encourages Applicant to file an IDS in order for the NPL reference to be considered.
Response to Arguments
Applicant’s arguments filed 1/19/2021 (“Remarks”) have been fully considered but they are not persuasive.
.
Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Cha, et al., Pre-Grant Publication No. US 2011/0121215  (“Cha”) in view of Schroeter, et al., Pre-Grant Publication No. US 2016/0033952 (“Schroeter”) and Kucera, et al., Pre-Grant Publication No. US 2016/0077531 (“Kucera”).
Regarding claim 1, Cha teaches:
A smart solenoid valve comprising: a solenoid valve body comprising a valve and a solenoid actuator, wherein an electrical signal energizes the solenoid actuator to switch the valve between an open and closed position, a communication and control kit adjoining and connected to said solenoid valve body and (Cha, paragraph 0031 and 0045, fig. 1, cf. items 101, 110, and 120, “[0031] As shown in the figures, the solenoid valve of this embodiment includes a valve body 101, a plunger 104, 
configured to control operation of said solenoid valve body based on commands receivable via a wireless network from one or more programmable logic controller/numerical control (PLC/NC) computer devices, (Cha, paragraphs 0042 and 0043, “[0042] The solenoid valve according to an exemplary embodiment of the invention is provided in a variety of devices and facilities, which are installed at homes, industrial fields, or the like. A plurality of solenoid valves are provided in an area, in which they can receive wireless control signals transmitted from the wireless transmitter of the system controller, so that their operations can be controlled by the control signals received by the wireless receiver 121. [0043] Describing in more detail, when the wireless transmitter of the system controller transmits a wireless control signal for opening/closing the solenoid valve, the wireless receiver 121 of the communication module 120 receives the control signal, which is then input into the controller 124 of the communication module 120. Here, it is preferable that the control signal include an identification code assigned to a specific solenoid valve, and that the controller 124 confirm whether or not the input control signal is for operating the solenoid valve by checking whether or not the identification code of the input control signal is equal to the identification code of the solenoid valve.”).
wherein said communication and control kit comprises: a PLC … PLC/NC … PLC/NC (Cha, paragraph 0035, “[0035] The communication module 120 includes a Cha teaches a controller (i.e. PLC) for a solenoid valve).
the components being connectable to said smart solenoid valve via a wireless connection or by a cable, a modem, and an antenna adapted to provide wireless communication between said smart solenoid valve and the one or more PLC/NC computer devices, and (Cha, paragraph 0035, “[0035] The communication module 120 includes a wireless receiver 121, a controller 124, a status display 126, a power supply 125, and a power controller 127. The wireless receiver 121 receives a wireless control signal transmitted from a wireless transmitter 10 of a system controller (not shown), which is separately provided. The controller 124 outputs an operation signal for controlling the operation of the solenoid 110 in response to the received control signal. The status display 126 displays the signal reception status of the wireless receiver 121. The power supply 125 supplies a supply voltage to the wireless receiver 121, the controller 124, and the status display 126. The power controller 127 controls a current supplied from the power supply 125 or an external power source to the solenoid 110 in response to the operation signal output from the controller 124.”; Cha teaches a system controller in an industrial environment (i.e. one or more PLC/NC computer devices) that controls a solenoid via wireless transmissions (i.e. the components being connectable to said smart solenoid valve via a wireless connection or by a cable, a modem, and an antenna adapted to provide wireless communication)).
a digital-analog interface being adapted to enable the connection and transfer of data communication flow … to said smart solenoid valve, wherein said PLC further configured to process said received data to control, (Cha, paragraph 0035, “[0035] The communication module 120 includes a wireless receiver 121, a controller 124, a status display 126, a power supply 125, and a power controller 127. The wireless receiver 121 receives a wireless control signal transmitted from a wireless transmitter 10 of a system controller (not shown), which is separately provided. The controller 124 outputs an operation signal for controlling the operation of the solenoid 110 in response to the received control signal. The status display 126 displays the signal reception status of the wireless receiver 121. The power supply 125 supplies a supply voltage to the wireless receiver 121, the controller 124, and the status display 126. The power controller 127 controls a current supplied from the power supply 125 or an external power source to the solenoid 110 in response to the operation signal output from the controller 124.”).
Cha does not explicitly teach:
configured to execute programs implemented by a client through an integrated development environment and configured to execute an operating software loadable in a memory configured for data storage of an operating status of at least one or more components of a local portion of a system,
of one or more components of said local portion of the system … manage and monitor the operation of said at least one or more components of the local portion of the system and
transmit the received data to the one or more … computer devices, wherein said communication and control kit being configured to enable bidirectional communication flows between said smart solenoid valve and said at least one or more components and said one or more … computer devices..
Schroeter teaches configured to execute programs implemented by a client through an integrated development environment and configured to execute an operating software loadable in a memory configured for data storage of an operating status of at least one or more components of a local portion of a system, (Schroeter, paragraph 0019, “[0019] In an embodiment, the present invention provides a system for testing a distributed control system of an industrial plant. The distributed control system includes at least two industrial control devices, each industrial control device configured to control operation of a respective actuating part of the industrial plant during a production process of the industrial plant, and at least one data communication device arranged to connect each of the at least two industrial control devices with at least a corresponding actuator of the industrial plant. The system includes at least one engineering computer that includes an engineering data storage unit for storing engineering data of at least one part of the distributed control system, and at least one human machine interface for manipulating the engineering data. The system also includes at least one remote data processing server connected to the at least one engineering computer via a remote data connection and including an emulating virtual machine on which a soft emulator is installed for emulating one of the at least two industrial control devices and the at least one data communication device. The engineering data includes, a number, a type, and communication configuration information for each of the industrial control devices and the data communication devices of the at least one part of the distributed control system. The at least one remote data processing server installed outside of the industrial plant includes, for each possible type of the at least two industrial control devices and of the at least one data communication means, a separate virtual machine template with an installed soft emulator adapted to the corresponding type, and an orchestration virtual machine. The orchestration virtual machine is configured to retrieve a copy of the engineering data via the remote data connection at pre-defined time intervals or whenever the engineering data is amended, store the copy of the engineering data in at least one remote data storage unit, add or remove emulating virtual machines to or from the at least one remote data processing server by creating or deleting copies of the virtual machine templates so that the number of the resulting emulating virtual machines and the types of their corresponding soft emulators match the number and types contained in the copy of the engineering data, configure the soft emulators in the resulting emulating virtual machines according to the communication configuration information contained in the 
In view of the teachings of Schroeter it would have been obvious for a person of ordinary skill in the art to apply the teachings of Schroeter to Cha before the effective filing date of the claimed invention in order to provide an industrial control system with an ability to emulate or test various control system components or coding to save time or money (cf. Schroeter, “[0005] Before the parts of a new or amended DCS are delivered to and/or installed in the actual industrial plant, their operation needs to be tested during a so called Factory Acceptance Testing (FAT). This is commonly performed in a dedicated test environment which contains certain samples of the hardware to be expected in the industrial plant. However, it is never possible to provide more than a sub-system of the industrial plant and the corresponding--already tested--parts of the DCS for testing a particular control device. In particular, peripheral components of the DCS, such as field bus components, are usually sent directly to the site due to reasons of easier logistics and economy of time. However, in order to ensure that the whole DCS works correctly and fulfills all specifications, it is desirable to test as many parts of the DCS in a concurrent test procedure as possible, notwithstanding the above described hardware limitations in the test environment.”).
Kucera teaches:
of one or more components of said local portion of the system … manage and monitor the operation of said at least one or more components of the local portion of the system and (Kucera, paragraphs 0053 and 0055 - 0056, “[0053] In some instances, the valve controller 26 may include or be in communication with a valve actuator 30, which in conjunction with the stepper motor 94 or other device is configured the device in the art monitors (i.e. monitor the operation of said at least one or more components of the local portion of the system) sensors, valve ports, operation of valve sealing members, main and second valve switches, etc. (i.e. of one or more components of said local portion of the system) and controls operation of various components (i.e. manage)).
transmit the received data to the one or more … computer devices, wherein said communication and control kit being configured to enable bidirectional communication flows between said smart solenoid valve and said at least one or more components and said one or more … computer devices. (Kucera, paragraphs 0054 and 0061, “[0054] The valve controller 26 may include an I/O or communications interface 110 with a communication protocol for transmitting data to and/or otherwise communicating with one or more remote device(s) that may be located remotely from valve assembly 10 (e.g., a combustion appliance including controller 60 located remotely from valve assembly 10, a remote display 77, an electronic access tool or key 79, and/or other remote devices). The communications interface 110 may be a wired or wireless communication interface, where the wired or wireless communication interface 110 may be configured to be compatible with a predetermined communication bus protocol or 
In view of the teachings of Kucera it would have been obvious for a person of ordinary skill in the art to apply the teachings of Kucera to Cha before the effective filing date of the claimed invention in order to prevent downtime by monitoring device health and providing data relevant to preventative maintenance planning (cf. Kucera, “[0027] In one example, valve assemblies may be used with combustion appliances. Combustion appliances may be used to provide comfort (e.g., room heating in commercial buildings, etc.) and/or to process heat (e.g., in industrial sectors and other sectors). Because combustion appliances are a key portion of any residential or industrial system, downtime due to an unexpected failure in a combustion appliance system may be costly. Thus, preventive maintenance that can be planned based on the health of the combustion appliance system and before a combustion appliance fails may be preferred because it may eliminate unexpected failures and/or minimize the impact of downtime on the combustion appliance system. Downtime may be optimized if the maintenance of the combustion appliance system is planned based on actual real time system health indicators, rather than planning maintenance in fixed time intervals and/or a pre-set schedule. Combustion appliance system components 
Regarding claim 2, Cha, as modified by Schroeter and Kucera, teaches the smart solenoid valve according to claim 1.
Kucera further teaches wherein said communication and control kit functionally connected to said solenoid valve body is configured to supply the data of the operating status of the smart solenoid valve and send said data to said one or more … computer devices and/or a cloud server that integrate said data in a method of preventive maintenance of the smart solenoid valve. (Kucera, paragraph 0054, “[0054] The valve controller 26 may include an I/O or communications interface 110 with a communication protocol for transmitting data to and/or otherwise communicating with one or more remote device(s) that may be located remotely from valve assembly 10 (e.g., a combustion appliance including controller 60 located remotely from valve assembly 10, a remote display 77, an electronic access tool or key 79, and/or other remote devices). The communications interface 110 may be a wired or wireless communication interface, where the wired or wireless communication interface 110 may be configured to be compatible with a predetermined communication bus protocol or other communication protocol. A wired link may be low voltage (e.g. 24V, 5V, 3V, etc.), which may reduce certain issues related to line-voltage wiring schemes. Illustratively, communications interface 110, using the predetermined communication bus protocol or other communication protocol, may be configured to output and/or communicate one or more valve conditions, one or more measures related to valve conditions, one or more conditions related to a fluid flow through the fluid channel 18, and/or one or more diagnostic parameters, conditions or events, to a device located adjacent or remote from the valve assembly 10.”; the device in the art communicates valve conditions, conditions related to flow, etc. (i.e. supply the data of the operating status of the smart solenoid valve) to remote control device(s) (i.e. send said data to said one or more … computer devices) as well as diagnostic parameters, conditions or events (i.e. integrate said data in a method of preventive maintenance of the smart solenoid valve)).
Cha teaches PLC/NC (Cha, paragraph 0035, “[0035] The communication module 120 includes a wireless receiver 121, a controller 124, a status display 126, a power supply 125, and a power controller 127. The wireless receiver 121 receives a wireless control signal transmitted from a wireless transmitter 10 of a system controller (not shown), which is separately provided. The controller 124 outputs an operation signal for controlling the operation of the solenoid 110 in response to the received control signal. The status display 126 displays the signal reception status of the wireless receiver 121. The power supply 125 supplies a supply voltage to the wireless receiver 121, the controller 124, and the status display 126. The power controller 127 controls a current supplied from the power supply 125 or an external power source to the solenoid 110 in response to the operation signal output from the controller 124.”; Cha teaches a controller (i.e. PLC) for a solenoid valve).
Cha and Kucera are combinable for the same rationale as set forth above with respect to claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J. HUNTLEY whose telephone number is (303) 297-4307. The preferred fax number for the examiner is (571) 483-7272. The examiner can normally be reached on Monday – Friday, 7:30 am – 5:00 pm MT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M. Lo, can be reached at (571) 272-9774.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Should the Applicant desire to communicate via email or schedule an Applicant-initiated interview, the Applicant may use the Automated Interview Request (AIR) form online at <<http://www.uspto.gov/patent/uspto-automated-interview-request-air-form>>. In particular, the AIR form allows the Applicant to include authorization to communicate via email with the Examiner for interview-related communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 
/MICHAEL J HUNTLEY/
Primary Examiner, Art Unit 2116